Exhibit 10.6

 



BB&T

 

ADDENDUM TO PROMISSORY NOTE

BB&T Account No. 9700029240

 

THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the
Promissory Note dated as of March 30, 2018, from APPLIED OPTOELECTRONICS, INC.
(“Borrower”) payable to the order of BRANCH BANKING AND TRUST COMPANY (“Bank”)
in the principal amount of $21,500,000.00 (including all renewals, extensions,
modifications and substitutions thereof, the “Note”).

 

I.       DEFINITIONS.

 

1.1       Adjusted LIBOR Rate means a rate of interest per annum, which shall be
adjusted monthly on the first day of each LIBOR Interest Period, equal to the
sum obtained (rounded upwards, if necessary, to the next higher 1/16th of 1.0%)
by adding (i) the One Month LIBOR plus (ii) the Applicable Margin. The Adjusted
LIBOR Rate shall be adjusted for any change in the LIBOR Reserve Percentage so
that Bank shall receive the same yield. The interest rate will in no instance
exceed the maximum rate permitted by applicable law and if checked here ☐ the
interest rate will not decrease below a fixed minimum rate of ______%. If
checked here ☐ the interest rate will not exceed ] a fixed maximum rate of
_______% or ☐ an average maximum rate of      %. If an average maximum rate is
specified, a determination of any required reimbursement of interest by Bank
will be made: ☐ when the Note is repaid in full by Borrower or ☐ annually
beginning on __________. If the loan has been repaid prior to this date, no
reimbursement will be made.

 

1.2       Applicable Margin means the margin set forth below, as determined by
Borrower’s ratio of Funded Debt to EBITDA (in each case, as defined in that
certain Loan Agreement dated September 28, 2017, between Borrower and Bank (as
at any time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”):.

 

Level

Funded Debt to EBITDA Ratio

 

Term Loan Margin

I

< 1.0 to 1.0 1.15% II

> 1.0 to 1

< 2.0 to 1.0

1.45%

III

> 2.0 to 1.0 2.00%

 

Until April 30, 2018, the margin shall be determined as if Level I were
applicable. Thereafter, the margin shall be subject to increase or decrease by
Bank on the first day of each LIBOR Interest Period. If Bank is unable to
calculate the Funded Debt to EBITDA ratio for a fiscal quarter due to Borrower’s
failure to deliver any financial statements when required under the Loan
Agreement, then, at the option of Bank, the margin shall be determined as if
Level III were applicable until the first day of the calendar month following
its receipt of such financial statements. If, for any reason (including
inaccurate reporting by Borrower), it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and Borrower shall immediately pay
to Bank an amount equal to the difference between the amount of interest and
fees that would have accrued using the proper margin and the amount actually
paid. If, for any reason (excluding inaccurate reporting by Borrower and any
other reason attributable to Borrower), it is determined that a lower Applicable
Margin should have applied to the most recent fiscal quarter then ending than
was actually applied, then the proper margin shall be applied retroactively
(solely with respect to such most recent fiscal quarter then ending) and
Borrower may credit against its next payment an amount equal to the difference
between the amount of interest and fees that would have accrued during such most
recent fiscal quarter then ending using the proper margin and the amount
actually paid during such most recent fiscal quarter then ending.

 

1.3       Business Day means a day other than a Saturday, Sunday, legal holiday
or any other day when the Bank is authorized or required by applicable law to be
closed.

 

1.4       LIBOR Advance means the advances made by Bank to Borrower evidenced by
this Note upon which the Adjusted LIBOR Rate of interest shall apply.

 

1.5       LIBOR Interest Period means the period, as may be elected by the
Borrower applicable to any LIBOR Advance, commencing on the date the Note is
first made (or the date of any subsequent LIBOR addendum to the Note) and (i) if
adjusted monthly, ending on the day that is immediately prior to the numerically
corresponding day of each month thereafter or (ii) if adjusted quarterly, ending
on the day that is immediately prior to the numerically corresponding day of
each quarter thereafter; provided that:

 

(a) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such LIBOR Interest
Period shall end on the next preceding Business Day; and

 

(b) any LIBOR Interest Period which begins on a day for which there is no
numerically corresponding day in a subsequent month if adjusted monthly or in a
subsequent quarter if adjusted quarterly, shall end on the last Business Day of
each subsequent month if adjusted monthly or on the last Business Day of each
subsequent quarter if adjusted quarterly.

 

 

 



 1  

 

 

1.6       LIBOR Reserve Percentage means the maximum aggregate rate at which
reserves (including, without limitation, any marginal supplemental or emergency
reserves) are required to be maintained under Regulation D by member banks of
the Federal Reserve System with respect to dollar funding in the London
interbank market. Without limiting the effect of the foregoing, the LIBOR
Reserve Percentage shall reflect any other reserves required to be maintained by
such member banks by reason of any applicable regulatory change against (i) any
category of liability which includes deposits by reference to which the Adjusted
LIBOR Rate is to be determined or (ii) any category of extensions of credit or
other assets related to LIBOR.

 

1.7       One Month LIBOR means the average rate quoted by Bloomberg Finance
L.P., or any quoting service or commonly available source utilized by the Bank,
on the determination date for deposits in U. S. Dollars offered in the London
interbank market for one month determined at approximately 11:00 am London time
two (2) Business Days prior to the commencement of the applicable LIBOR Interest
Period; provided that if the above method for determining one month LIBOR shall
not be available, the rate quoted in The Wall Street Journal, or a rate
determined by a substitute method of determination agreed on by Borrower and
Bank; provided, if such agreement is not reached within a reasonable period of
time (in Bank's reasonable judgment), a rate reasonably determined by Bank in
its sole discretion as a rate being paid, as of the determination date, by first
class banking organizations (as determined by Bank) in the London interbank
market for U. S. Dollar deposits; and provided further that if One Month LIBOR
determined as provided above would be less than zero percent (0%), then One
Month LIBOR shall be deemed to be zero percent (0%).

 

1.8       Standard Rate means, for any day, a rate per annum equal to the Prime
Rate Equivalent (as defined in the Loan Agreement), and each change in the
Standard Rate shall be effective on the date any change in the Prime Rate is
publicly announced as being effective.

 

II.       LOAN BEARING ADJUSTED LIBOR RATE

 

2.1       Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall
apply to the entire principal balance outstanding of a LIBOR Advance for any
LIBOR Interest Period.

 

2.2       Adjusted LIBOR Based Rate Protections.

 

(a)       Inability to Determine Rate. In the event that Bank shall have
determined, which determination shall be final, conclusive and binding, that by
reason of circumstances occurring after the date of this Note affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the One Month LIBOR on the basis provided for in this Note, Bank shall give
notice (by telephone confirmed in writing (which may be delivered by electronic
means)) to Borrower of such determination, whereupon (i) no LIBOR Advance shall
be made until Bank notifies Borrower that the circumstances giving rise to such
notice no longer exist, and (ii) any request by Borrower for a LIBOR Advance
shall be deemed to be a request for an advance at the Standard Rate.

 

(b)       Illegality; Impracticability. In the event that Bank shall determine,
which determination shall be final, conclusive and binding, that the making,
maintaining or continuance of any portion of a LIBOR Advance (i) has become
unlawful as a result of compliance by Bank with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any of the same not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause Bank material
hardship, as a result of contingencies occurring after the date of this Note
materially and adversely affect the London interbank market or Bank's ability to
make LIBOR Advances generally, then, and in any such event, Bank shall give
notice (by telephone confirmed in writing (which may be delivered by electronic
means)) to Borrower of such determination. Thereafter, (x) the obligation of
Bank to make any LIBOR Advances or to convert any portion of the loan to a LIBOR
Advance shall be suspended until such notice shall be withdrawn by Bank, and (y)
any request by Borrower for a LIBOR Advance shall be deemed to be a request for
an advance at the Standard Rate.

 

              APPLIED OPTOELECTRONICS, INC. WITNESS:     Name of Corporation    
    /s/ Jerry K. Hu   By: /s/ Stefan Murry Print Name:   Name: Stefan Murry
Jerry K. Hu   Title: Chief Financial Officer         /s/ Jerry K. Hu   By: /s/
David Kuo Print Name:   Name: David Kuo Jerry K. Hu   Title: Vice President,
General Counsel and Secretary

 

 



 2  

